
	
		I
		111th CONGRESS
		2d Session
		H. R. 5033
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Roybal-Allard
			 (for herself and Mr. Davis of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to carry out programs to provide youth in racial or ethnic minority or
		  immigrant communities the information and skills needed to reduce teenage
		  pregnancies.
	
	
		1.Short titleThis Act may be cited as the
			 Communities of Color Teenage Pregnancy
			 Prevention Act of 2010.
		2.PurposeIt is the purpose of this Act to develop and
			 carry out research and demonstration projects on new and existing program
			 interventions to provide youth in racial or ethnic minority or immigrant
			 communities the information and skills needed to reduce teenage pregnancies,
			 build healthy relationships, and improve overall health and well-being.
		3.FindingsThe Congress finds the following:
			(1)Teenage pregnancy
			 is one of the most critical issues facing the Nation today. The United States
			 has the highest teenage pregnancy rate of any developed nation, with nearly
			 750,000 teenage girls (ages 15 to 19) becoming pregnant each year, and 80
			 percent of those pregnancies unplanned.
			(2)Nationally,
			 teenage pregnancy has significant fiscal implications, costing taxpayers at
			 least $9,100,000,000 annually.
			(3)Communities of
			 color disproportionately suffer from teenage pregnancy. Fifty-two percent of
			 Latinas and 50 percent of African-American girls will become pregnant at least
			 once before they turn 20. In comparison, only 19 percent of non-Hispanic white
			 teenage girls under the age of 20 become pregnant.
			(4)Between 2005 and
			 2006, the teen pregnancy rate increased for every racial/ethnic subgroup.
			 Hispanic teens continue to have the highest rates of both teen pregnancy and
			 birth.
			(5)Research shows
			 that starting a family too soon may have significant social, educational, and
			 financial impacts on the lives of young people. Less than half of teenage
			 mothers finish high school and less than 2 percent go on to finish college,
			 making it difficult to find and maintain a job.
			(6)New research shows
			 that teenage dating violence and abuse are serious public health problems and
			 are associated with higher levels of teenage pregnancy and unplanned pregnancy.
			 Studies show that 1 in 5 teenage girls in the United States report having
			 experienced physical or sexual intimate partner violence.
			(7)Promoting and
			 building healthy relationships are fundamental to prevent teenage pregnancies
			 and unplanned pregnancies.
			4.Demonstration
			 grants to reduce teenage pregnancies
			(a)In
			 generalThe Secretary shall award competitive grants to eligible
			 entities for new and existing program interventions to provide youth in racial
			 or ethnic minority or immigrant communities the information and skills needed
			 to reduce teenage pregnancies and develop healthy relationships.
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants proposing to carry out projects in racial or ethnic minority or
			 immigrant communities.
			(c)Project
			 settingsFunds received under this section may be used to provide
			 information and skills as described in subsection (a)—
				(1)through
			 classroom-based settings, such as school health education or family and
			 consumer science education; after-school programs; community-based programs;
			 workforce development programs; and health clinics; or
				(2)in collaboration
			 with systems that serve large numbers of at-risk youth such as juvenile justice
			 or foster care systems.
				(d)Project
			 requirementsAs a condition on receipt of a grant under this
			 section, an entity shall agree that information and skills provided through the
			 grant will be—
				(1)age-appropriate;
				(2)evidence-based;
				(3)provided in
			 accordance with section 7(b); and
				(4)culturally
			 sensitive and relevant to the target population
				(e)EvaluationOf
			 the total amount made available to carry out this section for a fiscal year,
			 the Secretary, acting through the Director of the Centers for Disease Control
			 and Prevention, shall use 10 percent of such amount to carry out a rigorous,
			 independent evaluation to determine the extent and the effectiveness of
			 activities funded through this section in changing attitudes and
			 behavior.
			(f)DefinitionIn
			 this section, the term eligible entity means a State, local, or
			 tribal agency; a school or postsecondary institution; an after-school program;
			 a nonprofit coalition; a community or faith-based organization; or any other
			 entity determined appropriate by the Secretary.
			5.Multimedia
			 campaigns to reduce teenage pregnancies
			(a)In
			 generalThe Secretary shall award competitive grants to carry out
			 multimedia campaigns to provide public education and increase public awareness
			 regarding teenage pregnancy and related social and emotional issues.
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants proposing to carry out campaigns developed for racial or ethnic
			 minority or immigrant communities.
			(c)Information To
			 be providedAs a condition on receipt of a grant under this
			 section, an entity shall agree to use the grant to carry out multimedia
			 campaigns described in subsection (a) that—
				(1)at a minimum,
			 shall provide information on—
					(A)the prevention of
			 teenage pregnancy; and
					(B)healthy
			 relationship development; and
					(2)may provide
			 information on the prevention of dating violence.
				6.Research on
			 reducing teenage pregnancies
			(a)PurposeThe
			 purpose of this section is to provide for the conduct, support, or coordination
			 of research among culturally and linguistically specific communities, including
			 projects that—
				(1)examine factors
			 that contribute to disproportionately high rates of teenage and unintended
			 pregnancy or sexual abuse in such communities;
				(2)explore
			 research-based strategies for addressing high rates of teenage pregnancy and
			 unintended pregnancies through programs that emphasize healthy relationships;
			 and
				(3)study the role
			 which violence and abuse play in the decisions made by young people about
			 relationships, sex, pregnancy, and childbearing.
				(b)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall make grants to public and private
			 entities to conduct, support, or coordinate research that—
				(1)investigates the
			 incidence and prevalence of teenage pregnancy and births in racial and ethnic
			 minority or immigrant communities;
				(2)examines—
					(A)the relationships
			 between teenage pregnancy or dating abuse and one or more of—
						(i)the
			 mental and physical health and well-being of teenagers in such
			 communities;
						(ii)the
			 scholastic achievement of such teenagers, including with respect to school
			 completion;
						(iii)family
			 communication; and
						(iv)exposure to
			 violence, sexual abuse, pregnancy coercion, and birth control sabotage;
						(B)effective
			 interventions to reduce pregnancy coercion and birth control sabotage;
					(C)the variance in
			 the rates of teenage pregnancy by—
						(i)location (such as
			 inner cities, inner suburbs, outer suburbs, and rural areas);
						(ii)population
			 subgroup (such as Hispanic, Asian, African-American, Pacific Islander, American
			 Indian, and Alaskan Native);
						(iii)level of
			 acculturation; or
						(iv)socioeconomic
			 status (such as income, educational attainment of the parents of the teenager,
			 and school attendance of the teenager);
						(D)the importance of
			 the physical and social environment as a factor in placing communities at risk
			 of increased rates of teenage pregnancy or dating violence abuse; and
					(E)the importance of
			 aspirations and motivations as factors affecting young people’s risk of teenage
			 pregnancy or dating abuse;
					(3)improves data
			 collection on—
					(A)sexual and
			 reproductive health, including teenage pregnancies and births, among all
			 minority communities and subpopulations, with an emphasis on American Indian
			 and Alaska Native youth;
					(B)sexual behavior,
			 sexual or reproductive coercion, birth control sabotage, and teenage
			 contraceptive use patterns at the State level; or
					(C)teenage
			 pregnancies among youth in and aging out of foster care or juvenile justice
			 systems;
					(4)examines
			 underlying factors that lead to teenage pregnancy among youth in foster care or
			 juvenile justice systems;
				(5)identifies
			 strategies to address the disproportionate rates of teenage and unintended
			 pregnancies and dating violence in racial or ethnic minority or immigrant
			 communities;
				(6)examines the
			 effectiveness of media campaigns addressing healthy relationship development,
			 dating violence prevention, and teenage pregnancy; or
				(7)examines how
			 effective interventions can be replicated or adapted in other settings to serve
			 racial or ethnic minority or immigrant communities.
				(c)PriorityIn
			 carrying out this section, the Secretary shall give priority to research that
			 incorporates—
				(1)interdisciplinary
			 approaches; or
				(2)a
			 strong emphasis on community-based participatory research.
				7.Miscellaneous
			 provisions
			(a)ApplicationsTo
			 seek a grant under this Act, an entity shall submit an application to the
			 Secretary in such form, in such manner, and containing such agreements,
			 assurances, and information as the Secretary may require.
			(b)Additional
			 requirementsA grant may be made under this Act only if the
			 applicant involved agrees that information, activities, and services under the
			 grant—
				(1)will be
			 evidence-based;
				(2)will be factually
			 and medically accurate and complete; and
				(3)if directed to a
			 particular population group, will be provided in an appropriate language and
			 cultural context.
				(c)Training and
			 technical assistance
				(1)In
			 generalOf the total amount made available to carry out this Act
			 for a fiscal year, the Secretary shall use 10 percent to provide, directly or
			 through a competitive grant process, training and technical assistance to the
			 grant recipients under this section, including by disseminating research and
			 information regarding effective and promising practices, providing consultation
			 and resources on a broad array of teenage and unintended pregnancy and violence
			 prevention strategies, and developing resources and materials.
				(2)CollaborationIn
			 carrying out this subsection, the Secretary shall collaborate with a variety of
			 entities that have expertise in the prevention of teenage pregnancy, healthy
			 relationship development, and violence prevention.
				8.DefinitionsIn this Act:
			(1)Medically
			 accurate and completeThe
			 term medically accurate and complete means verified or supported
			 by the weight of research conducted in compliance with accepted scientific
			 methods and—
				(A)published in
			 peer-reviewed journals, where applicable; or
				(B)comprising
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete.
				(2)Racial or ethnic
			 minority or immigrant communitiesThe term racial or ethnic
			 minority or immigrant communities means communities with a substantial
			 number of residents who are members of racial or ethnic minority groups or who
			 are immigrants.
			(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(4)YouthThe
			 term youth means individuals who are 11 to 19 years of age.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)to carry out
			 section 4, $45,000,000 for each of fiscal years 2011 through 2015;
			(2)to carry out
			 section 5, $5,000,000 for each of fiscal years 2011 through 2015; and
			(3)to carry out
			 section 6, $10,000,000 for each of fiscal years 2011 through 2015.
			
